DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final office action is responsive to the application filed on 08/24/2018.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed on 08/27/2018 have been received, entered into the record, and considered. See attached form PTO-1449.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim is: claim 9, line 5, the limitation “a subset location module to” and line 7, the limitation “a time shifting module to” have been interpreted under 112(f) as a generic placeholder plus function limitation because of the combination of a generic placeholders (a term that is simply a substitute for the term "means") “location module” and “time shifting module” and functional languages “locate a subset of data” and “shift 
The “module” is interpreted as discussed in the as-filed specification in paragraph 73, “such modules include routines, programs, objects, elements, components, data structures, and so forth that perform particular tasks or implement particular abstract data types. The terms "module," "functionality," and "component" as used herein generally represent software, firmware, hardware, or a combination thereof”.

In claim 14, line 2, the limitation “means for receiving” and line 3, the limitation “means for classifying” have been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for receiving data describing an observation” and “for classifying the observation into a respective category of a plurality of categories using a classification model” without reciting sufficient structure and corresponding algorithm to achieve the function.
The “means for receiving” is interpreted as discussed in the as-filed specification in paragraphs 18, 36, 45, and 65. The “means for classifying” is interpreted as discussed in the as-filed specification in paragraphs 6, 12, 13, 24, 42, and 62.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation “means for receiving data describing an observation” and “means for classifying the observation into a respective category of a plurality of categories using a classification model” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

In each of the identified limitations above, the examiner is unable to clearly identify the structure and/or the structure is not clearly linked to the algorithm such that a person of ordinary skill in the art would be able to determine the structure required to perform the entire claimed function (See MPEP 2181 (II) (C) and MPEP 2181 (III) (A and B)).
Specifically, the examiner points to paragraph [0018] of the as-filed specification which recites that “the digital analytics system begins by receiving a dataset”, paragraph [0036] of the as-filed specification which recites that “The dataset 114 is received by the digital analytics system 104”, paragraph [0045] of the as-filed specification which recites that “the digital analytics system begins by receiving a dataset”, paragraph [0065] of the classify a subsequent observation to a respective one of a plurality of categories”, paragraph [0024] of the as-filed specification which recites that “Classification models are used by the digital analytics system to classify an observation into a particular category”, paragraph [0042] of the as-filed specification which recites that “a classification model to classify a subsequent observation into a respective one of a plurality of categories as predicting occurrence of an event”, paragraph [0062] of the as-filed specification which recites that “A classification model 208 is configured to classify an observation into a respective one of a plurality of categories”. These paragraphs, however, do not disclose the structure required for the overall steps.
Therefore, the claim 14 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 15-20 are rejected by virtue of dependency on claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Achin et al. (US 2018/0046926 A1), hereafter referred to as Achin, in view of Dugger et al. (WO 2019/217876 A1), hereafter referred to as Dugger.

Regarding claim 1, Achin teaches in a digital medium analytics environment, a method implemented by at least one computing device, the method comprising: generating, by the at least one computing device, training data from a dataset [[based on survival analysis]], the generating including: locating a subset of data from the dataset as corresponding to a respective entity of a plurality of entities (Achin: ¶[0007], “Data analysts can use analytic techniques and computational infrastructures to build predictive models from electronic data, including operations and evaluation data”. ¶[0015], “generating training data from the time-series data, wherein the training data include a first subset of the observations of at least one of the data sets”. ¶[0017], “the time interval of the time-series data is determined based, at least in part, on the times associated with at least a subset of the observations included in at least one of the data sets”. ¶[0042], “obtaining time-series data including one or more data sets, wherein each data set includes a plurality of observations, wherein each observation includes … identifying one or more of the variables as targets, and identifying zero or more other variables as features”, here, time-series data is representing as modeling time to event occurs, and identifying & obtaining data sets with variables as features is representing as locating data set to corresponding entities);
setting an observation time with respect to the subset, the observation time defining an outcome window and a feature window defined between an initial point in time and the observation time (Achin: ¶[0013], “the values of one or more output variables (“targets”) at one or more future times based on the values of one or more input variables (“features”) at one or more past times”. ¶[0017], “setting the time interval of the time-series data to the time interval of the data sets. In some embodiments, determining the time interval of the data set includes: for one or more pairs of successive observations included in the data set, determining a respective time period between the successive observations”. ¶[0025], “fitting the predictive model to the training data includes fitting the predictive model to a subset of the training data corresponding to a portion of the training-input time range, wherein the portion of the training-input time range starts at a time subsequent to a starting time of the training-input time range and ends at an ending time of the training-input time range”, here, features at one or more past times or starting time is representing as initial point in time, one or more future times or ending time is representing as end time for the observation, starting time to corresponding observation is representing as feature window, and observation time to end time when event occurs is representing as outcome window);
generating an observation describing whether the event occurred in the outcome window and a portion of data from the subset included in the feature window (Achin: ¶[0017], “determining that the time periods between the successive pairs of observations are uniform; and setting the time interval of the data set to the time period between the successive pairs of observations”. ¶[0019], “identifying all observations in the data set associated with times corresponding to the respective instance of the time interval of the time-series data; aggregating the identified observations to generate an aggregate observation”. ¶[0029], “each observation included in the time-series data is assigned to the partition corresponding to the portion of the time period that matches the time associated with the observation”, here, generate an aggregate observation is representing as generate an observation, and portion of the time period associated with the observation is representing as event occurred in the outcome window);
training, by the at least one computing device, a classification model based on a plurality of said observations in the training data for the plurality of entities (Achin: ¶[0014], “the amount of training data used to train the models, the time interval between observations of the input variables, the length of the time period covered by the training data, the recentness of the time period covered by the training data, the period of time (“skip range”) between the times associated with the feature values provided to the models and the times associated with the target values predicted by the models, and the period of time (“forecast range”) for which the models predict values of the targets”, here, input variables, feature values are representing as entities, and train the model is representing as train a classification model);
identifying, by the at least one computing device, a category of a plurality of categories, to which, a subsequent observation belongs based on the trained classification model (Achin: ¶[0149], “selecting a subset of the modeling procedures may comprise selecting the modeling procedures assigned to one or more suitability categories (e.g., all modeling procedures assigned to the “suitable category””. ¶[0466], “This capability may be useful in situations where certain values occur infrequently and corresponding observations should be carefully allocated to different partitions. This capability may be useful in situations where the user has trained a model using a different machine learning system”, here, selecting one or more suitability categories is representing as identifying a category that corresponds to the observation of the trained model); and
outputting, by the at least one computing device, a result of the identifying (Achin: ¶[0283], “server 550 may use communications module 556 to communicate the outputs of the predictive modeling module 552 to the client 510”, here, communicate the outputs to the client is representing as outputting the results of the identifying).
Although, in ¶[0015] and ¶[0470-0471], Achin describes generating training data involves modeling time to event occurs, but does not distinctly disclose:
generating, by the at least one computing device, training data from a dataset based on survival analysis.
However, Dugger teaches:
generating, by the at least one computing device, training data from a dataset based on survival analysis (Dugger: ¶[0047-0048], “The model-development engine 116 can use one or more approaches for training or updating a given modeling algorithm. Examples of these approaches can include overlapping survival models, non-overlapping hazard models, and interval probability models … Survival analysis predicts the probability of when an event will occur”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of generating the Achin with training dataset based on survival analysis as taught by Dugger to predict occurrence of future events.
One would be motivated to do so to compute the probability of “surviving” up to an instant of time at which an event occurs. The survival analysis involves censoring i.e., right-censoring which means the event occurs beyond the training window, in this case, the right-censoring is equivalent to an entity remaining advantageous throughout the training window (Dugger: ¶[0048]).

Regarding claim 2, Achin in view of Dugger teaches the method as described in claim 1 and Achin further teaches:
wherein the feature window defined between a start or end point in the subset and the observation time (Achin: ¶[0013], “the values of one or more output variables (“targets”) at one or more future times based on the values of one or more input variables (“features”) at one or more past times”. ¶[0017], “determining the time interval of the data set includes: for one or more pairs of successive observations included in the data set, determining a respective time period between the successive observations”. ¶[0025], “a subset of the training data corresponding to a portion of the training-input time range, wherein the portion of the training-input time range starts at a time subsequent to a starting time of the training-input time range and ends at an ending time of the training-input time range”, here, features at one or more past times or starting time is representing as initial point in time, and one or more future times or ending time is representing as end time for the observation).

Regarding claim 3, Achin in view of Dugger teaches the method as described in claim 1 and Achin further teaches:
wherein the generating is performed for the plurality of said observations by shifting the observation time and repeating the generating of the observation based on the shifted observation time (Achin: ¶[0028], “the first subset of observations corresponds to a sliding training window covering a first range of training times and each observation included in the first subset is associated with a time within the first range of training times, the third subset of observations corresponds to the sliding training window covering a second range of training times and each observation included in the third subset is associated with a time within the second range of training times, and an earliest time in the first range of training times is earlier than an earliest time in the second range of training times”, here, sliding window is performing the shifting of observation time and an earliest time in the first range is earlier than an earliest time in the second range is representing as the generating the observation based on the shifted observation time).

Regarding claim 4, Achin in view of Dugger teaches the method as described in claim 3 and Achin further teaches:
wherein the shifting is based on a sliding interval that describes a defined amount of time based on an amount of time specified for the outcome window (Achin: ¶[0028], “the first subset of observations corresponds to a sliding training window covering a first range of training times and each observation included in the first subset is associated with a time within the first range of training times, the third subset of observations corresponds to the sliding training window covering a second range of training times and each observation included in the third subset is associated with a time within the second range of training times, and an earliest time in the first range of training times is earlier than an earliest time in the second range of training times”, here, sliding window is performing the shifting of observation time and a time within the second range of training times is representing as the specified amount of time for the outcome window).

Regarding claim 5, Achin in view of Dugger teaches the method as described in claim 1 and Achin further teaches:
wherein the plurality of categories is based on the occurrence of the event (Achin: ¶[0470], “the engine 110 may simplify their representation by combining one or more categories into a single category. Based on the relative frequency of each observed category and the frequency with which they appear relative to the values of other features”, here, frequency of each observed category is representing the occurrence of the event).

Regarding claim 6, Achin in view of Dugger teaches the method as described in claim 5 and Achin further teaches:
wherein a first said category indicates the event has occurred and a second said category indicates the event has not occurred (Achin: ¶[0470], “Based on the relative frequency of each observed category and the frequency with which they appear relative to the values of other features, the engine 110 may calculate the optimal way to combine categories. Optionally, the user may override these calculations by removing original categories from a combined category and/or putting existing categories into a combined category”, here, combining categories is representing as combining multiple categories (first and second category) where first category includes original categories that have occurred, and second category removes the original category that have not occurred).

Regarding claim 7, Achin in view of Dugger teaches the method as described in claim 1 and Achin further teaches:
wherein the trained classification model is a statistical model (Achin: ¶[0132], “A modeling technique may provide a focal point for developers and analysts to conceptualize an entire predictive modeling procedure, with all the steps expected based on the best practices in the field. In some embodiments, modeling techniques encapsulate best practices from statistical learning disciplines”, here, modeling technique from statistical learning is representing as classification model is a statistical model).

Regarding claim 8, Achin in view of Dugger teaches the method as described in claim 1 and Achin further teaches:
wherein the training is performed using machine learning (Achin: ¶[0466], “This capability may be useful in situations where the user has trained a model using a different machine learning system and wants to perform a comparison where the training, validation, and holdout partitions are the same”).

Regarding claim 9, Achin teaches in a digital medium analytics environment, a system comprising: a training data generation module implemented at least partially in hardware of a computing device to generate training data from a dataset [[based on survival analysis]], the training data generation module including: a subset location Achin: ¶[0007], “Data analysts can use analytic techniques and computational infrastructures to build predictive models from electronic data, including operations and evaluation data”. ¶[0015], “generating training data from the time-series data, wherein the training data include a first subset of the observations of at least one of the data sets”, here, time-series data is representing as modeling time to event data that involves survival analysis. ¶[0017], “the time interval of the time-series data is determined based, at least in part, on the times associated with at least a subset of the observations included in at least one of the data sets”. ¶[0042], “obtaining time-series data including one or more data sets, wherein each data set includes a plurality of observations, wherein each observation includes … identifying one or more of the variables as targets, and identifying zero or more other variables as features”. ¶[0336], “the exploration engine 110 loads a dataset (e.g., at step 404 of the method 400 illustrated in FIG. 4), it may automatically detect whether the dataset appears to contain time series data”, here, exploration engine 110 loads a dataset at step 404 in Fig. 4 is representing as dataset location module, and identifying & obtaining data sets with variables as features is representing as locating data set to corresponding entities);
a time shifting module to shift an observation time within the subset, the observation time defining an outcome window and a feature window (Achin: ¶[0028], “a sliding training window covering a first range of training times and each observation included in the first subset is associated with a time within the first range of training times, the third subset of observations corresponds to the sliding training window covering a second range of training times and each observation included in the third subset is associated with a time within the second range of training times, and an earliest time in the first range of training times is earlier than an earliest time in the second range of training times”, here, sliding window is performing the shifting of observation time and a time within the first range of training times is representing as the specified amount of time for the outcome window, and predictive module in Fig. 5 includes sliding or time shifting module); and
an observation generation module to generate a plurality of observations, the plurality of observations based on the shift in observation time and describing whether the event occurred in the outcome window and a portion of data from the subset included in the feature window for a respective said observation (Achin: ¶[0017], “determining that the time periods between the successive pairs of observations are uniform; and setting the time interval of the data set to the time period between the successive pairs of observations”. ¶[0019], “identifying all observations in the data set associated with times corresponding to the respective instance of the time interval of the time-series data; aggregating the identified observations to generate an aggregate observation”. ¶[0029], “each observation included in the time-series data is assigned to the partition corresponding to the portion of the time period that matches the time associated with the observation”, here, generate an aggregate observation is representing as generate an observation, portion of the time period associated with the observation is representing as event occurred in the outcome window, and predictive module in Fig. 5 includes an observation module);
a model training module implemented at least partially in hardware of the computing device to generate a classification model using machine learning based on the plurality of observations in the training data for the plurality of entities (Achin: ¶[0014], “the amount of training data used to train the models, the time interval between observations of the input variables, the length of the time period covered by the training data, the recentness of the time period covered by the training data, the period of time (“skip range”) between the times associated with the feature values provided to the models and the times associated with the target values predicted by the models, and the period of time (“forecast range”) for which the models predict values of the targets”. ¶[0466], “This capability may be useful in situations where the user has trained a model using a different machine learning system”, here, input variables, feature values are representing as entities, and train the model is representing as train a classification model).
Although, in ¶[0015] and ¶[0470-0471], Achin describes generating training data involves modeling time to event occurs, but does not distinctly disclose:
generate training data from a dataset based on survival analysis.
However, Dugger teaches:
generate training data from a dataset based on survival analysis as cited above in claim 1.

Regarding claim 10, Achin in view of Dugger teaches the system as described in claim 9 and Achin further teaches:
wherein the classification model is configured to determine which of a plurality of categories corresponds to a subsequent observation (Achin: ¶[0149], “selecting a subset of the modeling procedures may comprise selecting the modeling procedures assigned to one or more suitability categories (e.g., all modeling procedures assigned to the “suitable category””. ¶[0466], “This capability may be useful in situations where certain values occur infrequently and corresponding observations should be carefully allocated to different partitions. This capability may be useful in situations where the user has trained a model using a different machine learning system”, here, model is representing as classification model, and selecting the model assigned to the suitable category corresponding observations is representing as determine categories corresponds to subsequent observation).

Regarding claim 11, Achin in view of Dugger teaches the system as described in claim 10 and Achin further teaches:
wherein a first said category indicates the event has occurred and a second said category indicates the event has not occurred (Achin: ¶[0470], “Based on the relative frequency of each observed category and the frequency with which they appear relative to the values of other features, the engine 110 may calculate the optimal way to combine categories. Optionally, the user may override these calculations by removing original categories from a combined category and/or putting existing categories into a combined category”, here, combining each category is representing as combining multiple categories (first and second category) where first category includes original categories that have occurred, and second category removes the original category that have not occurred).

Regarding claim 12, Achin in view of Dugger teaches the system as described in claim 9 and Achin further teaches:
wherein the shifting of the observations times by the time shifting module is based on a sliding interval that describes a defined amount of time used to shift the observation times (Achin: ¶[0028], “the first subset of observations corresponds to a sliding training window covering a first range of training times and each observation included in the first subset is associated with a time within the first range of training times, the third subset of observations corresponds to the sliding training window covering a second range of training times and each observation included in the third subset is associated with a time within the second range of training times, and an earliest time in the first range of training times is earlier than an earliest time in the second range of training times”, here, sliding window is performing the shifting of observation time and an earliest time in the first range is earlier than an earliest time in the second range is representing as the generating the observation based on the shifted observation time).

Regarding claim 13, Achin in view of Dugger teaches the system as described in claim 12 and Achin further teaches:
wherein the shifting of the observations times by the time shifting module is based on a sliding interval that describes a defined amount of time used to shift the observation times (Achin: ¶[0028], “the first subset of observations corresponds to a sliding training window covering a first range of training times and each observation included in the first subset is associated with a time within the first range of training times, the third subset of observations corresponds to the sliding training window covering a second range of training times and each observation included in the third subset is associated with a time within the second range of training times, and an earliest time in the first range of training times is earlier than an earliest time in the second range of training times”, here, a time within the second range of training times is representing as the specified amount of time for the outcome window).

Regarding claim 14, Achin teaches in a digital medium analytics environment, a system comprising: means for receiving data describing an observation (Achin: ¶[0357], “The time-series data may be obtained from any suitable source using any suitable technique (measured using sensors, received via a communication network, loaded from a computer-readable medium, etc.). The time-series data may include one or more data sets, each of which may include one or more observations”); and
means for classifying the observation into a respective category of a plurality of categories using a classification model, the classification model trained using training data generated from a dataset [[based on survival analysis]] by analyzing an expected duration of time until an event occurs, the generation of the training data including: locating a subset of data from the dataset as corresponding to a respective entity of a plurality of entities (Achin: ¶[0149], “selecting a subset of the modeling procedures may comprise selecting the modeling procedures assigned to one or more suitability categories (e.g., all modeling procedures assigned to the “suitable category””. ¶[0466], “This capability may be useful in situations where certain values occur infrequently and corresponding observations should be carefully allocated to different partitions. This capability may be useful in situations where the user has trained a model using a different machine learning system”. ¶[0015], “generating training data from the time-series data, wherein the training data include a first subset of the observations of at least one of the data sets”. ¶[0017], “the time interval of the time-series data is determined based, at least in part, on the times associated with at least a subset of the observations included in at least one of the data sets”. ¶[0042], “obtaining time-series data including one or more data sets, wherein each data set includes a plurality of observations, wherein each observation includes … identifying one or more of the variables as targets, and identifying zero or more other variables as features”, here, selecting one or more suitability categories is representing as identifying a category that corresponds to the observation of the trained model, time-series data is representing as modeling time to event occurs, and identifying & obtaining data sets with variables as features is representing as locating data set to corresponding entities);
setting an observation time with respect to the subset, the observation time defining an outcome window and a feature window (Achin: ¶[0013], “the values of one or more output variables (“targets”) at one or more future times based on the values of one or more input variables (“features”) at one or more past times”. ¶[0017], “setting the time interval of the time-series data to the time interval of the data sets. In some embodiments, determining the time interval of the data set includes: for one or more pairs of successive observations included in the data set, determining a respective time period between the successive observations”. ¶[0025], “the training data corresponding to a portion of the training-input time range, wherein the portion of the training-input time range starts at a time subsequent to a starting time of the training-input time range and ends at an ending time of the training-input time range”, here, starting time to corresponding observation is representing as feature window, and observation time to end time when event occurs is representing as outcome window); and
Achin: ¶[0017], “determining that the time periods between the successive pairs of observations are uniform; and setting the time interval of the data set to the time period between the successive pairs of observations”. ¶[0019], “identifying all observations in the data set associated with times corresponding to the respective instance of the time interval of the time-series data; aggregating the identified observations to generate an aggregate observation”. ¶[0029], “each observation included in the time-series data is assigned to the partition corresponding to the portion of the time period that matches the time associated with the observation”, here, generate an aggregate observation is representing as generate an observation, and portion of the time period associated with the observation is representing as event occurred in the outcome window).
Although, in ¶[0015] and ¶[0470-0471], Achin describes generating training data involves modeling time to event occurs, but does not distinctly disclose:
training data generated from a dataset based on survival analysis.
However, Dugger teaches:
training data generated from a dataset based on survival analysis as cited above in claim 1.

Regarding claim 15, Achin in view of Dugger teaches the system as described in claim 14 and Achin further teaches:
wherein the classification model is configured to determine which of a plurality of categories corresponds to a subsequent observation (Achin: ¶[0149], “selecting a subset of the modeling procedures may comprise selecting the modeling procedures assigned to one or more suitability categories (e.g., all modeling procedures assigned to the “suitable category””. ¶[0466], “This capability may be useful in situations where certain values occur infrequently and corresponding observations should be carefully allocated to different partitions. This capability may be useful in situations where the user has trained a model using a different machine learning system”, here, model is representing as classification model, and selecting the model assigned to the suitable category corresponding observations is representing as determine categories corresponds to subsequent observation).

Regarding claim 16, Achin in view of Dugger teaches the system as described in claim 15 and Achin further teaches:
wherein a first said category indicates the event has occurred and a second said category indicates the event has not occurred (Achin: ¶[0470], “Based on the relative frequency of each observed category and the frequency with which they appear relative to the values of other features, the engine 110 may calculate the optimal way to combine categories. Optionally, the user may override these calculations by removing original categories from a combined category and/or putting existing categories into a combined category”, here, combining each category is representing as combining multiple categories (first and second category) where first category includes original categories that have occurred, and second category removes the original category that have not occurred).

Regarding claim 17, Achin in view of Dugger teaches the system as described in claim 14 and Achin further teaches:
wherein the generating is performed for the plurality of said observations by shifting the observation time and repeating the generating of the observation based on the shifted observation time (Achin: ¶[0028], “the first subset of observations corresponds to a sliding training window covering a first range of training times and each observation included in the first subset is associated with a time within the first range of training times, the third subset of observations corresponds to the sliding training window covering a second range of training times and each observation included in the third subset is associated with a time within the second range of training times, and an earliest time in the first range of training times is earlier than an earliest time in the second range of training times”, here, sliding window is performing the shifting of observation time and an earliest time in the first range is earlier than an earliest time in the second range is representing as the generating the observation based on the shifted observation time).

Regarding claim 18, Achin in view of Dugger teaches the system as described in claim 17 and Achin further teaches:
wherein the shifting is based on a sliding interval that describes a defined amount of time (Achin: ¶[0028], “the first subset of observations corresponds to a sliding training window covering a first range of training times and each observation included in the first subset is associated with a time within the first range of training times, the third subset of observations corresponds to the sliding training window covering a second range of training times and each observation included in the third subset is associated with a time within the second range of training times, and an earliest time in the first range of training times is earlier than an earliest time in the second range of training times”, here, sliding window covering a range of training times is representing as the specified or defined amount of time).

Regarding claim 19, Achin in view of Dugger teaches the system as described in claim 18 and Achin further teaches:
wherein the defined amount of time corresponds to an amount of time specified for the outcome window (Achin: ¶[0028], “the first subset of observations corresponds to a sliding training window covering a first range of training times and each observation included in the first subset is associated with a time within the first range of training times, the third subset of observations corresponds to the sliding training window covering a second range of training times and each observation included in the third subset is associated with a time within the second range of training times, and an earliest time in the first range of training times is earlier than an earliest time in the second range of training times”, here, a time within the second range of training times is representing as the specified amount of time for the outcome window).

Regarding claim 20, Achin in view of Dugger teaches the system as described in claim 14 and Achin further teaches:
wherein the event involves operation of a device (Achin: ¶[0016], “A system of one or more computers can be configured to perform particular actions by virtue of having software, firmware, hardware, or a combination of them installed on the system that in operation causes or cause the system to perform the actions”, here, particular action is representing as event).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These includes:
US 2019/0213476 A1 which describes determining strategic digital content transmission time utilizing recurrent neural networks and survival analysis.
US 2010/0094785 A1 which describes survival analysis system, survival analysis method, and survival analysis program.
US 2019/0324430 A1 describes computer system and method for creating a supervised failure model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S BARKAT whose telephone number is 303-297-4302.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.S.B./Examiner, Art Unit 2123
                                                                                                                                                                                                        /ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123